By the Court,

Marcy, J.
We are asked to qualify the judgment' in this case, and to give such effect to the discharge as that it shall exempt the body of the defendant from impris-' onment This, I apprehend, would be giving an operation *502to the act of 1813 not directly contemplated by it. It authorizes the discharge of the insolvent from imprisonment if in prison .at the time of the assignment. An exemption from imprisonment generally results from the validity of a discharge from the debts ; but the discharge in this case as to its main object in relation to this debt being void, it cannot have the incidental effect of one that is valid. When the substance of a discharge is gone, its qualities and attributes cannot be retained ; the incidents fall with the principal. If there was a distinct provision in the act taking away the remedy by imprisonment for all debts which the insolvent owed at the time of his discharge, another and quite a different question would be presented. There is nothing in the act of 1813 authorizing a qualified judgment to be rendered.
Motion denied.